In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Vaccaro, J.), dated February 25, 1990, which denied his motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff was injured when she fell on snow and ice in *641front of the entrance to a factory leased by the defendant to a third party. The terms of the lease required the tenant to keep the premises free of snow. The plaintiff contends that the defendant retained sufficient control of the premises to be held liable for her injuries. Under the facts of this case, we find no basis for imposing liability on the defendant, who was not in possession of the property at the time of the accident (see, Brooks v Dupont Assocs., 164 AD2d 847; Lynch v Lom-Sur Co., 161 AD2d 885; Manning v New York Tel. Co., 157 AD2d 264). Consequently, the defendant is entitled to summary judgment dismissing the complaint. Mangano, P. J., Lawrence, Rosenblatt and O’Brien, JJ., concur.